Citation Nr: 1709548	
Decision Date: 03/28/17    Archive Date: 04/07/17

DOCKET NO.  11-25 558	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1. Entitlement to service connection for a sinus disability.

2. Entitlement to service connection for residuals of a nose injury.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Smith-Jennings, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1970 to January 1972.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

The Veteran originally requested a hearing before the Board.  In August 2014, the Veteran withdrew the request in writing.  38 C.F.R. 20.704(e).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

While the Board regrets the delay, additional development is necessary prior to adjudication of the Veteran's underlying service connection claims.

The Veteran asserts that his sinus disability is related to service.  Specifically, he asserts that he was injured in a motor vehicle accident in May 1971 in which his truck rolled over, causing head trauma and a nose injury.  The Veteran states that after the accident he was treated at the Army hospital in Nuremberg, Germany for his injuries.  He also states that his surgery in July 1989 at the VAMC Miami is related to the in-service motor vehicle accident and that he has suffered with sinus problems ever since.  

The Veteran's service treatment records (STRs) contain a summary of hospitalization confirming that the Veteran was admitted to the United States Army Hospital in Nuremberg, Germany in May 1971.  The list of diagnoses for which he received treatment during this period includes a cerebral concussion, and multiple abrasions and contusions.

In June 2015, a VA examiner opined that the Veteran's allergic rhinitis with chronic rhinosinusitis was not caused by or a result of injury, illness, or event shown in the Veteran's STRs.  In support of that opinion, the examiner stated that the Veteran's STRs are silent for chronic disability with regard to allergic rhinitis or chronic sinusitis.  The examiner also cited a medical source that stated that the most common etiology of septal deformity involving all septal components is birth trauma.  

With regard to the Veteran's assertion that in May 1971 he was injured in a motor vehicle accident, the June 2015 VA opinion states that the Veteran's STRs are silent for such injury and treatment.  The Board finds that the June 2015 VA opinion is inadequate because the examiner did not comment on the Veteran's reported in-service injury and instead relied on the absence of evidence in the Veteran's service medical records.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (an examination was inadequate where the examiner did not comment on a veteran's report of in-service injury and instead relied on the absence of evidence in a veteran's service medical records to provide a negative opinion).  Further, the examiner's statement that the Veteran's STRs are silent for injury and treatment is inaccurate.  As previously stated, the Veteran's STRs confirm that the Veteran was hospitalized in Nuremberg, Germany in May 1971 for a cerebral concussion, and multiple abrasions and contusions.  The Board finds that the June 2015 VA opinion has no probative value because the medical opinion is based upon an inaccurate factual premise.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (medical opinion based upon an inaccurate factual premise has no probative value).  

Additionally, in its December 2014 remand, the Board specifically requested that the examiner discuss the Veteran's evidence that he was injured in a May 1971 truck accident.  In stating that the Veteran's STRs are silent for such injury and treatment, the examiner did not consider this evidence in rendering his opinion.  Therefore, the Board finds that the June 2015 VA exam did not comply with the prior remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998) (a remand by the Board confers on the Veteran, as a matter of law, the right to compliance with the remand.)  

In light of the aforementioned inadequacy and inaccuracy of the June 2015 VA examination, and failure to comply with remand directives, the Board finds that an additional VA examination is needed.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).  

Accordingly, the case is REMANDED for the following action:

1. Request that the Veteran provide or authorize VA to obtain records of his relevant treatment that have not yet been associated with the claims file, and associate with the claims file any outstanding VA treatment records.

2. After completing the above actions and associating any additional records with the claims file, schedule the Veteran for a VA examination to determine the nature and etiology of his sinus disability or any residual from a nose injury.  The Veteran was diagnosed with allergic rhinitis with chronic rhinosinusitis.  Please note any additional disabilities involving sinuses or a residual from a nose injury.  All necessary testing should be conducted.  The claims file should be made available to the examiner and review of the file should be noted in the full requested report.  Following review of the claims file and examination of the Veteran, the examiner should respond to the following:  

Is it at least as likely as not (50 percent probability or greater) that the disability had its onset during active service or within one year of the Veteran's separation from service in January 1972, or is otherwise related to service?

In rendering the opinion, the examiner should consider the fact that the evidence of record includes evidence that the Veteran was hospitalized for a truck accident which caused a cerebral concussion, and multiple abrasions and contusions.  The examiner is also asked to discuss the clinical significance of the diagnoses of a deviated septum in February 1989 and subsequent surgical repair in September 1989.

Further, the examiner is asked to discuss the clinical significance of the diagnoses of allergic rhinitis and recurrent sinus infections by Dr. Jones in December 2011.

All findings and conclusions must be supported with a complete rationale and set forth in a legible report, which should reflect the examiner's consideration and analysis of both the medical and lay evidence of record.  If it is not possible to provide an opinion without resort to speculation, the reason that is so should be explained, indicating whether there is additional evidence that could enable an opinion to be provided or whether the inability to provide an opinion is based on the limits of medical knowledge. 

3. After completing the requested actions and any additional action deemed warranted, the AOJ should readjudicate the claim on appeal.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.  By this remand, the Board intimates no opinion as to any final outcome warranted.    

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S.C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




